          Case 1:16-cr-00193-SM Document 53 Filed 03/20/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                   :       CASE NO. 1:16-cr-193-SM
                                           :
               Plaintiff                   :       (Judge Steven J. McAuliffe)
                                           :
vs.                                        :
                                           :
WILLIAM SUMMERS                            :
                                           :
               Defendant                   :


           DEFENDANT, WILLIAM SUMMERS, ASSENTED TO MOTION
      TO CONTINUE SENTENCING SCHEDULED FOR APRIL 3, 2019 TO A DATE
                      SUBSEQUENT TO APRIL 22, 2019


        William Summers, through his attorneys, H. Louis Sirkin and Jaye L. Rancourt, moves to

continue the sentencing date currently set for April 3, 2019 to a date subsequent to April 22,

2019.

        1. The undersigned counsel represent Defendant. H. Louis Sirkin is lead trial counsel

           appearing pro hac vice with Jaye L. Rancourt acting as local counsel.

        2. This assented to request for continuance is based upon the recent trial and motion

           schedule of pro hac vice counsel, H. Louis Sirkin, which has consumed a

           considerable amount of time in court and preparation for court. Specifically a recent

           jury trial, State of Ohio v. Billy Ray Adams, III, case number 2018-CR-0043, Greene

           County, Ohio and a scheduled motion hearing in City of Fairfield, Ohio v. Tracey

           Abraham, case number 2019 CRB 00078, Fairfield, Ohio.              As a result of the

           foregoing counsel is unable to effectively prepare for the sentencing hearing

           scheduled for April 3, 2019.

        3. Counsel for the government assents to the continuance requested.
             Case 1:16-cr-00193-SM Document 53 Filed 03/20/19 Page 2 of 2



           4. A Waiver of Speedy Trial will be filed with the clerk within seven (7) days of the

              granting of this motion.



           WHEREFORE, the Defendant requests that this Court grant a continuance of the

sentencing date to a date subsequent to April 22, 2019.

                                               Respectfully submitted,

                                               William Summers, by his attorney,

                                               /s/ H. Louis Sirkin
                                               H. Louis Sirkin, Esq. (pro hac vice)
                                               Santen & Hughes, LPA
                                               600 Vine Street, Suite 2700
                                               Cincinnati, Ohio 45202
                                               Tel: (513) 721-4450/ Fax: (513) 852-5994
                                               Ohio Bar # 0024573
                                               Email: hls@santen-hughes.com
                                               Lead Counsel for Defendant William Summers

                                               /s/ Jaye L. Rancourt
                                               Jaye Rancourt
                                               Brennan Lenehan Iacopino & Hickey
                                               85 Brook Street
                                               Manchester, New Hampshire 03104
                                               Tel: (603) 668-8300/ Fax: (603) 668-1029
                                               Email: jrancourt@brennanlenehan.com
                                               Local Counsel for Defendant William Summers

                                         CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Assented to Motion to Continue Sentencing
has this day been electronically mailed to Seth Aframe, counsel for the government.

                                               /s/ H. Louis Sirkin
                                               H. Louis Sirkin (Ohio Bar No. 0024573)
656314_1




                                                  2
